HAWKINS, J.
Conviction is for transporting intoxicating liquor, with a penalty of one year in the penitentiary. We find only one hill of exception in the record, which complains because the court refused to sustain a motion to quash the indictment. The motion was very general, averring that no offense against the law was charged against accused. Neither from the motion itself nor in any other manner are we apprised in what particular the indictment is thought to be defective. Similar indictments have been sustained in Stringer v. State, 92 Tex. Cr. R. 46, 241 S. W. 159; Land v. State, 93 Tex. Cr. R. 470, 247 S. W. 554; Crowley v. State, 92 Tex. Cr. R. 103, 242 S. W. 472; Tucker v. State (Tex. Cr. App.) 251 S. W. 1090. The evidence supports the verdict, and the judgment must be affirmed.